IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00071-CV

              IN RE GEICO CHOICE INSURANCE COMPANY


                                Original Proceeding



                      ORDER REQUESTING A RESPONSE

       Relator’s Petition for Writ of Mandamus was filed on March 8, 2017. The Court

requests a response from the other parties to the proceeding. See TEX. R. APP. P. 52.8(b).

Any response shall be filed with the Clerk of this Court no later than 35 days from the

date of this order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed March 22, 2017